Citation Nr: 1102470	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  08-09 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a rash of the entire 
body.

2.  Entitlement to service connection for a bilateral knee 
condition.

3.  Entitlement to service connection for a bilateral ankle 
condition.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for foot fungus.

6.  Entitlement to service connection for asthma.

7.  Entitlement to an initial rating greater than 10 percent for 
service-connected pseudofolliculitis barbae.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. G. Alderman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to May 1988.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Minnesota.
 
The Veteran appeared and provided testimony before the 
undersigned Veterans Law Judge (VLJ) in October 2010.  During his 
hearing, as noted below, the Veteran indicated his desire to 
withdraw his service connection claim for full body rash.  A 
transcript of the hearing has been associated with the claims 
file.


FINDINGS OF FACT

1.  On October 5, 2010, prior to the promulgation of a decision 
in the appeal, the Veteran testified at his hearing before the 
Board that he wished to withdraw his current claim on appeal for 
the grant of service connection for full body rash.

2.  The Veteran's testimony from the October 2010 Board hearing 
has been transcribed and associated with the claims file, thus 
constituting a written withdrawal of his appeal seeking service 
connection for full body rash.

3.  The Veteran does not have a current disability of the knees 
or ankles.

4.  The Veteran does not have a hearing loss disability for VA 
purposes.

5.  The Veteran's bilateral foot fungus did not have onset during 
and is not otherwise related to active service.

6.  The Veteran's asthma was not aggravated by active service as 
it did not worsen beyond the natural progress of the disease.

7.  The Veteran's pseudofolliculitis barbae does not cause marked 
disfigurement and does not cover 20 to 40 percent of the entire 
body or of the exposed areas affected, and has not required 
systemic therapy.


CONCLUSIONS OF LAW

1.  Because the Veteran has withdrawn his appeal on the issue of 
entitlement to service connection for full body rash, the Board 
does not have jurisdiction to consider the claim.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).

2.  The Veteran does not have a current bilateral knee 
disability, thus the criteria for service connection have not 
been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2010).

3.  The Veteran does not have a current bilateral ankle 
disability, thus the criteria for service connection have not 
been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2010).

4.  The Veteran does not have a current bilateral hearing loss 
disability for VA purposes.  38 U.S.C.A. §§ 1110, 5107 (West 2002 
& Supp. 2010); 38 C.F.R.          §§ 3.102, 3.303, 3.307, 3.309, 
3.385 (2010).

5.  The criteria for service connection for bilateral foot fungus 
have not been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309 (2010).

6.  The criteria for service connection for asthma have not been 
met as the condition was not aggravated by active service.  38 
U.S.C.A. §§ 1101, 1111, 1131, 1153, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 
(2010).

7.  The criteria for an initial rating greater than 10 percent 
for pseudofolliculitis barbae have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002); 38 C.F.R. § 4.1, 4.7, 4.10 (2010); 
38 C.F.R. § 4.118, Diagnostic Codes 7800, 7813-7806 (effective 
August 30, 2002, through October 22, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or his authorized representative.  38 C.F.R. § 20.204.  

In this case, the Veteran indicated his desire to withdraw his 
appeal seeking service connection for a full body rash at his 
hearing before the Board in October 2010.  The oral withdrawal of 
the claim was made on the record and a transcript of the hearing 
has been associated with the claims file.  This transcribed 
statement constitutes a written withdrawal of the substantive 
appeal with regard to the issue of entitlement to service 
connection for full body rash.  Hence, there remain no 
allegations of errors of fact or law for appellate consideration 
as to this issue.  Accordingly, the Board does not have 
jurisdiction to review the claim, and it must therefore be 
dismissed, without prejudice.  38 U.S.C.A. § 7105(b)(2), (d)(5); 
38 C.F.R. §§ 20.202, 20.204(b), (c).

II.  Service Connection

In general, service connection requires evidence of (1) a current 
disability; (2) in-service incurrence or aggravation of that 
disease or injury; and (3) a causal relationship between the 
current disability and the disease or injury incurred or 
aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 
1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).

Service connection for organic diseases of the nervous system, 
such as a hearing loss disability, may also be established on a 
presumptive basis by showing that the disease manifested itself 
to a degree of 10 percent or more within one year from the date 
of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

	Service connection may only be granted for a current disability; 
when a claimed condition is not shown, there may be no grant of 
service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability).  "In 
the absence of proof of a present disability there can be no 
valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  
	
	For service connection claims, a veteran is considered to have 
been in sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders noted at 
entrance into service, except where clear and unmistakable 
evidence demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such service.  
38 U.S.C.A.   §§ 1111.  The regulation provides expressly that 
the term "noted" denotes "[o]nly such conditions as are 
recorded in examination reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of conditions recorded at the 
time of examination does not constitute a notation of such 
conditions."  38 C.F.R.               § 3.304(b)(1).
	
	To rebut the presumption of soundness, there must be clear and 
unmistakable evidence showing that the disorder preexisted 
service and there must be clear and unmistakable evidence that 
the disorder was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in severity 
during service before VA's duty under the second prong of this 
rebuttal standard attaches.  Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).
	
	A preexisting injury or disease will be considered to have been 
aggravated by service where there is an increase in disability 
during such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability prior 
to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury or 
disease are not sufficient to be considered "aggravation in 
service" unless the underlying condition, as contrasted with 
symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-
307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
The Board is not required to accept an appellant's uncorroborated 
account of his active service experiences.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).
	
	Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See 
also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court of 
Appeals of Veterans Claims (Court) has emphasized that when a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In such 
cases, the Board is within its province to weigh that testimony 
and to make a credibility determination as to whether that 
evidence supports a finding of service incurrence and continuity 
of symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

A.  Bilateral Knee and Ankle Disabilities

The Veteran seeks service connection for a bilateral knee and 
ankle condition.  His enlistment examination, dated October 1985, 
does not show ankle or knee disabilities, thus he is presumed 
sound for compensation purposes as to these issues.  Included 
with his service treatment records (STRs) were childhood records 
from M.H. showing that the Veteran injured his right knee after 
falling off a bicycle.  He was assessed as having pain in the 
patellar area, abrasions, and joint effusion of the right knee.  
The diagnosis was contusion of the right knee.  The Veteran was 
not treated for ankle or knee injuries or disabilities during 
service.  

The separation examination, dated March 1988, shows no indication 
of knee or ankle disabilities, weighing against the claim for 
service connection.  

Treatment records dated subsequent to service fail to show 
treatment or diagnosis of ankle or knee disabilities.

During his Board hearing, the Veteran testified that he developed 
bilateral knee and ankle conditions as a result of jumping out of 
trucks and jumping off ABCs during simulated combat training.  He 
said that the conditions started almost immediately but that he 
did not seek treatment.  He suffered ankle sprains, swelling, and 
twisted ankles but chose to self-medicate.  He did not seek 
treatment because platoon leaders did not look favorably upon 
those seeking medical treatment.  Currently his knee and ankle 
conditions cause stiffness and inability to move upon rising in 
the morning.  He said VA prescribed pain pills for the conditions 
but that no one has diagnosed a knee or ankle disability.

Unfortunately a review of the evidence fails to show that the 
Veteran has a current disability of the knees or ankles.  The 
Board has considered the Veteran's complaints of pain, however, 
he admitted that he has not been diagnosed with a knee or ankle 
disability and VA does not generally grant service connection for 
symptoms alone, without an identified basis for those symptoms.  
For example, "pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
appeal dismissed in part, and vacated and remanded in part sub 
nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).

Without current disabilities of the knees and ankles, service 
connection cannot be granted for these claims.  The evidence is 
not so evenly balanced so as to allow application of the benefit-
of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B.  Foot Fungus

The Veteran seeks service connection for foot fungus of the feet.  
The enlistment examination, dated October 1985, does not indicate 
disabilities of the feet, thus he is presumed sound.  STRs show 
that he was treated for rash on other parts of his body as well 
as pseudofolliculitis barbae but do not show that he was ever 
treated for conditions of the feet.  The separation examination, 
dated March 1988, shows no indication of foot fungus, weighing 
against the claim.

VA outpatient treatment records show treatment for foot fungus 
since 2000 but do not indicate the etiology of the condition.  In 
May 2007, the Veteran had a VA examination during which he 
reported that his fungal condition began in 1986 after marching.  
He described pus-filled red splotches that turned to dark patchy 
areas and rough dry patches with scaling skin.  He said he has 
treated the condition every day for the past year with an 
antifungal foot powder and steroid cream.  The examiner noted 
that the Veteran uses Clotrimazole cream, which is an antifungal 
cream but not a steroid, and Miconazole powder to treat the 
fungus.

The physical examination revealed scaling between all digits of 
his toes and on the bottoms of his feet and heel area.  He did 
not have onychomycosis.  The examiner diagnosed tinea pedis of 
the feet and said that it is not likely that the current 
condition occurred during or was exacerbated by military service.  
He said that there is no indication in the STRs that the Veteran 
was treated for a fungal condition during service.  The Veteran 
was seen only for a rash of the calves and thighs which was an 
allergic reaction, not a fungal infection.  He concluded that the 
current fungal condition of the feet is not likely related to 
military service.

During his testimony before the Board, the Veteran indicated that 
the fungus first developed after a 13 mile road march during boot 
camp.  He said he did not seek treatment for the condition 
because platoon leaders did not look favorably upon those seeking 
medical treatment.  He said his foot fungus is painful and 
irritating and that he was prescribed an ointment for it years 
ago but currently treats the condition with a foot powder.

As noted above, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno, 6 Vet. App. at 469.  See also 38 C.F.R.  
§ 3.159(a)(2).  In this case, the Veteran is competent to testify 
about the onset and symptoms of his foot condition.  However, the 
Board finds the medical evidence more probative of onset and 
etiology of the foot condition.  Specifically, STRs and the 
separation examination fail to indicate complaint or treatment of 
foot fungus during service, which weighs against the claim.  The 
Veteran was not treated for it until November 2000, more than 12 
years after separation from service, weighing against the claim.  
See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the Veteran's entire 
medical history in determining if service- connection is 
warranted, including a lengthy period of absence of complaints).  
Further, the VA examiner reviewed all of the evidence and opined 
that the condition is less likely as not related to service 
because the condition was not present during service, weighing 
against the claim.

In sum, the Board finds that the STRs and post-service medical 
records provide strong probative evidence against the claim, 
showing that the Veteran's foot fungus first manifested several 
years after service, outweighing the probative value of the 
Veteran's statements to the VA.

Accordingly, the Board finds that the preponderance of the 
evidence is against his service connection claim.  Gilbert, 1 
Vet. App. 49; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
appeal is denied.

C.  Bilateral Hearing Loss

The Veteran seeks service connection for bilateral hearing loss.  
VA has specifically defined the term "disability" for service 
connection claims involving impaired hearing. 38 C.F.R. § 3.385.  
"[I]mpaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent."  38 C.F.R. § 3.385.  The threshold for normal hearing 
is from zero to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  See 38 C.F.R. § 3.385; see also 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran's enlistment examination, dated October 1985, shows 
auditory thresholds at 500, 1000, 2000, 3000, or 4000 Hertz were 
10, 5, 0, 0, and 5 decibels in the right ear, respectively, and 
20, 0, 5, 5, and 5 decibels in the left ear, respectively.  Thus, 
the Veteran did not have a hearing loss disability for VA 
purposes at the time he entered service and is presumed sound.

The Veteran's separation examination, dated March 1988, shows 
auditory thresholds at 500, 1000, 2000, 3000, or 4000 Hertz were 
10, 5, 0, 5, and 10 decibels in the right ear, respectively, and 
10, 5, 0, 5, and 10 decibels in the left ear, respectively.  
Thus, the Veteran did not have a hearing loss disability for VA 
purposes at the time he separated from service, weighing against 
the claim.

Treatment records dated since service fail to show that the 
Veteran has complained of or been treated for hearing loss, 
weighing against the claim.  During his hearing before the Board, 
the Veteran testified that his MOS during service was combat 
engineer and that he was exposed to noise from jack hammers, air 
compressors, ABCs, tanks, and explosives.  He said he was 
provided with hearing protection but that he could not always 
wear both ear plugs or coverings.  One ear would often have to be 
left unprotected so that he could hear orders.  He did not seek 
treatment during service for hearing loss and could not recall 
having hearing tests performed during service or at separation.

Unfortunately, the Veteran has provided no evidence of a hearing 
loss disability for VA purposes.  The Veteran did not complain of 
or seek treatment for hearing loss during service.  Treatment 
records dated since service show no complaints of or treatment 
for hearing loss.  The separation examination shows hearing 
within normal limits.  Consequently, without evidence of a 
current hearing loss disability, service connection cannot be 
granted.  Again, the evidence is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert, 1 
Vet. App. 49; 38 U.S.C.A.  § 5107(b); 38 C.F.R. § 3.102.

D.  Asthma

The Veteran seeks service connection for asthma.  His enlistment 
examination, dated October 1985, indicates that the Veteran was 
diagnosed with asthma when he was 9 years old.  He denied 
recurrence and the need for medication since that time.  

Included with the STRs are childhood records showing that in 
October 1977 he was diagnosed with asthmatic bronchitis.  STRs 
dated December 1986 show that the Veteran was treated for an 
asthma attack and prescribed an inhaler.  At a follow-up 
appointment two days after the attack, the physician noted that 
the Veteran's bronchiospasm had resolved and that he was to use 
his inhaler as needed.  No other complications or treatment was 
noted in the STRs.  The separation examination, dated March 1988, 
does not indicate asthma or that the problem became worse during 
service.

VA outpatient treatment records dated subsequent to service 
continue to show diagnosis and treatment for asthma.  None of the 
records indicate that the condition was exacerbated or worsened 
as a result of active service.

The Veteran had a VA examination in May 2007.  The examiner 
reviewed the claims file and noted that the Veteran had asthma 
prior to service but that it was asymptomatic.  He pointed out 
that the Veteran was treated on one occasion during service for 
his asthma and that he continues to suffer the condition.  The 
Veteran reported a 19 year history of smoking up to a half pack 
of cigarettes a day and said his asthma has worsened to the point 
that he requires his inhaler three to four times per day.  The 
physical evaluation revealed a slight wheeze bilaterally, but no 
rales or rhonchi.  The diagnosis was asthma.

The examiner opined that it is not at least as likely as not that 
the Veteran's military service caused or exacerbated the asthma 
beyond the normal progression of the disability.  He said that 
the condition persisted during service and that the Veteran was 
treated on one occasion per the STRs.  He opined that it is more 
likely that it is the Veteran's chronic and continued tobacco use 
that has accelerated his symptomatology of asthma and unlikely 
that military service caused or exacerbated the condition.

The Veteran testified that he was treated for his asthma on one 
occasion during service and was prescribed an inhaler at that 
time.  After service he self-medicated with over-the-counter 
inhalers until he started receiving treatment from VA facilities 
in the 1990s.

In this case, the Veteran's entrance examination notes 
asymptomatic asthma, thus he is not presumed sound as to this 
issue.  To rebut the presumption of aggravation, VA must show 
that the condition was not aggravated by service or that any 
worsening of the condition was due to the natural progress of the 
disease.  38 C.F.R. § 3.306(a).  Here, STRs indicate that the 
Veteran required treatment for his asthma on one occasion during 
service; however, the STRs do not indicate that the incident was 
anything more than a flare-up as the asthma was not noted as 
symptomatic at separation from service, which weighs against the 
claim.  As noted above, temporary or intermittent flare-ups of a 
preexisting injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, as 
contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. 
App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 
323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The Veteran alleges that his underlying condition worsened during 
service because he was prescribed an inhaler.  In this case, the 
VA examiner has specifically determined that the Veteran's asthma 
did not worsen beyond the natural progress of the disease during 
service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  His finding was 
based upon the fact that the condition was asymptomatic prior to 
service and flared-up on one occasion during service.  The 
examiner reviewed the VA treatment records and the Veteran's 
history of smoking and determined that the current severity of 
the asthma is not likely the result of service but most likely 
the result of his 19 year history of smoking a half pack of 
cigarettes per day.

Concerning the Veteran's statements, the Board finds that he is 
competent to testify about his asthma symptoms.  Unfortunately, 
because the issue of whether his asthma worsened as a result of 
service or due to the natural progress of the disease is not 
capable of lay observation, the Board finds that his statements 
as to this issue are not competent.  In any event, even if the 
Board were to assume that the Veteran could provide an eye-
witness account that his problem became worse during service, the 
Boards gives more weight to the VA examiner who determined that 
the Veteran's asthma did not worsen beyond the natural progress 
of the disease during service.  Since the evidence weighs against 
a finding that the Veteran's asthma was aggravated by or during 
his active service, service connection cannot be granted.

III.  Increased Rating

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the Board 
has considered the determinations in Fenderson v. West, 12 Vet. 
App. 119 (1999), and whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  The Court 
also discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability evaluation 
has been disagreed with, it was possible for a Veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period (as in this 
case).  Id. at 126. 

The Veteran seeks an initial rating greater than 10 percent for 
his service-connected pseudofolliculitis barbae, rated under 
38 C.F.R. § 4.118, Diagnostic Code (DC) 7813-7806 (effective 
prior to October 23, 2008).  The applicable rating criteria for 
skin disorders, 38 C.F.R. § 4.118, were revised effective October 
23, 2008.  See 73 Fed. Reg. 54,710 (Sept. 23, 2008).  However, as 
noted in the Federal Register, the revised criteria apply to all 
applications for benefits received by VA on or after the 
effective date of October 23, 2008.  See 73 Fed. Reg. 54,710 
(Sept. 23, 2008).  Because the Veteran's claim was received prior 
to October 23, 2008, the revised criteria are not for application 
in this case.

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code to 
identify the specific basis for the evaluation assigned; the 
additional code is shown after a hyphen.  Under DC 7813, the 
rater is instructed to evaluate the skin condition as 
disfigurement of the head, face or neck (DC 7800), scars (DCs 
7801-7805), or dermatitis (DC 7806), depending on the predominant 
disability.  38 C.F.R. § 4.118.  In this case, the RO has rated 
the Veteran under DC 7806 for dermatitis or eczema.  The Board 
will consider whether a higher rating can be granted under this 
code, as well as consider any other potentially applicable 
diagnostic codes.

Under DC 7806, a 30 percent rating is warranted for 20 to 40 
percent of the entire body or 20 to 40 percent of exposed areas 
affected, or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  More than 40 percent of the entire body or more than 40 
percent of exposed areas, affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month period 
warrants a 60 percent rating. 

Ratings for disfigurement of the head, face, or neck are 
determined, in part, by the presence of eight defined 
characteristics of disfigurement.  38 C.F.R. § 4.118, DC 7800.  
These characteristics of disfigurement are listed in Note (1) to 
DC 7800 as follows: scar 5 or more inches (13 or more cm.) in 
length; scar at least 1/4 inch (0.6 cm.) wide at the widest part; 
surface contour of scar elevated or depressed on palpation; scar 
is adherent to underlying tissue; skin hypo-or hyper-pigmented in 
an area exceeding 6 square inches (39 sq. cm.); abnormal skin 
texture (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding 6 square inches (39 sq. cm.);underlying soft tissue 
missing in an area exceeding 6 square inches (39 sq. cm.). ; And 
skin indurated and inflexible in an area exceeding 6 square 
inches (39 sq. cm.).  Id.

A skin disorder of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry of 
one feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with two 
or three characteristics of disfigurement, is rated 30 percent 
disabling.  Id.

The Veteran had a VA examination in May 2007.  The Veteran stated 
that he shaves once per month and that the bumps appear three 
days after shaving.  After shaving his skin becomes itchy and 
dry.  The bumps are filled with oil and irritated.  He said that 
the jaw line and frontal neck area are affected.  In the past 
month the Veteran had taken no antibiotics and had not used 
ointments to treat his skin condition.

The physical evaluation revealed no scarring or acne.  A beard 
covered the jaw line, upper lip, and frontal neck.  He had some 
pseudofolliculitis bumps along the neck and jaw line.  The area 
affected covered less than 10 percent of the exposed area and 
less than 1.0 percent of the total body area.

No other treatment records address the Veteran's claimed 
condition.  At his hearing before the Board, the Veteran 
testified that the condition affects the lower half of his jaw 
line and that he used to take medication to treat the disability.

Based upon the evidence, the Board finds that a rating greater 
than 10 percent is not warranted for the Veteran's 
pseudofolliculitis barbae.  Specifically, the condition does not 
cover 20 to 40 percent of the entire body or exposed areas 
affected and has not required systemic therapy during a 12-month 
period.  Further, the condition does not result in visible or 
palpable tissue loss, gross distortion or asymmetry of one 
feature or paired set of features, or two or three 
characteristics of disfigurement.  Accordingly, the claim must be 
denied.

There are no identifiable periods of time since the date when the 
claim was filed during which the veteran's skin condition 
warranted higher ratings.  Therefore, additional "staged 
ratings" are inappropriate in this case.

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows:

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the 
additional proviso that the Secretary shall from time 
to time readjust this schedule of ratings in 
accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set 
forth in this paragraph an extra-schedular evaluation 
commensurate with the average earning capacity 
impairment due exclusively to the service- connected 
disability or disabilities.  The governing norm in 
these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability 
picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the 
application of the regular schedular standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  The Court stated that 
the RO or the Board must first determine whether the schedular 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the Veteran's disability level 
and symptomatology, the assigned schedular evaluation is 
adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-
schedular rating under 3.321(b)(1) is only warranted where there 
is evidence that the disability picture presented by the Veteran 
would, in that average case, produce impairment of earning 
capacity beyond that reflected in the rating schedule or where 
evidence shows that the Veteran's service-connected disability 
affects employability in ways not contemplated by the rating 
schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned 
by a particular veteran are not considered relevant in the 
calculation of the average impairment of earning capacity for a 
disability, and contemplate that veterans receiving benefits may 
experience a greater or lesser impairment of earning capacity 
than average for their disability.  The Thun Court indicated that 
extraschedular consideration cannot be used to undo the 
approximate nature of the rating system created by Congress.

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance.  However, the Board is not precluded from raising this 
question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and 
addressing referral where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In this case, the assigned schedular rating is appropriate.  
Higher ratings have been provided under the schedular rating 
criteria, however, the Veteran's skin condition is not of the 
severity to warrant a rating greater than 10 percent.  The Board 
has considered whether there is any other basis for granting an 
increased rating other than those discussed above, but has found 
none.  In particular, the Board has considered the benefit-of-
the-doubt doctrine, but has determined that it is not applicable 
to this claim because the preponderance of the evidence is 
against it.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

IV.  The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction, or regional office (RO).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to provide the claimant with 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in December 2006 that fully addressed all 
notice elements and was sent prior to the initial RO decision in 
this matter.  The letter informed the Veteran of what evidence 
was required to substantiate the claim  and of her and VA's 
respective duties for obtaining evidence.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained VA outpatient treatment 
records..  The Veteran was provided an opportunity to set forth 
his contentions during the hearing before the undersigned 
Veterans Law Judge.  The Veteran was afforded a VA medical 
examination in May 2007 for his asthma, folliculitis barbae, and 
foot fungus.  A VA examination was not conducted for the claims 
seeking service connection for hearing loss, bilateral ankle and 
bilateral knee disabilities.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In this case, a VA examination is not necessary for the claims 
seeking service connection for a bilateral knee, bilateral ankle 
or hearing loss disability because the Veteran presented no 
competent and credible evidence of a current disability.  Without 
evidence of a current disability, no further development of the 
claim is warranted.

Recently, the Federal Circuit has addressed the appropriate 
standard to be applied in determining whether an examination is 
warranted under this statute.  In Waters v. Shinseki, 601 F.3d 
1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 
(Fed. Cir. 2010), the Federal Circuit held that while there must 
be "medically competent" evidence of a current disability, 
"medically competent" evidence is not required to indicate that 
the current disability may be associated with service.  
Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the 
other hand, a conclusory generalized lay statement suggesting a 
nexus between a current disability and service (as in this case) 
would not suffice to meet the standard of subsection (B), as this 
would, contrary to the intent of Congress, result in medical 
examinations being "routinely and virtually automatically" 
provided to all veterans claiming service connection.  Waters, 
601 F.3d at 1278-1279. 

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

The claim seeking service connection for a rash of the entire 
body has been withdrawn.

Service connection for a bilateral knee condition is denied.

Service connection for a bilateral ankle condition is denied.

Service connection for bilateral hearing loss is denied.

Service connection for foot fungus is denied.

Service connection for asthma is denied.

Entitlement to an increased rating for pseudofolliculitis barbae, 
currently rated as 10 percent disabling is denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


